Citation Nr: 1226021	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-23 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability based on a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in June 2012.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran meets the schedular requirements for assignment of a TDIU but the service-connected disabilities do not, singly or in combination, preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that he is unable to work as a result of his service-connected disabilities.    

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Analysis

The Veteran is service connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; diabetes mellitus, type II with diabetic nephropathy, evaluated as 20 percent disabling; and erectile dysfunction evaluated as non-compensably disabling.  A combined disability evaluation of 80 percent is in effect.  Thus, the Board notes that the Veteran meets the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a).  

A review of the claims file reveals that the Veteran last worked as an underground coal mine electrician in February 1989.  It appears that the Veteran quit working immediately after a February 1989 truck vehicle accident wherein he suffered two broken legs and a broken arm as well as the loss of his right thumb resulting in his great toe being amputated as a replacement for the missing right thumb.  He has not worked since this accident.    

The Veteran was afforded VA examinations in October 2005 (diabetes), May 2007 (diabetes), June 2007 (psychiatric), June 2008 (diabetes and psychiatric), and August 2011 (general and psychiatric).  During the October 2005, May 2007, and June 2008 diabetes examinations the Veteran reported a history of being unemployed since February 1989 due to a mine injury but the examiner failed to provide an opinion regarding whether the unemployability was due to the Veteran's service-connected diabetes.  

During the June 2007 VA psychiatric examination the examiner noted that the Veteran "has not worked for many years due to physical disability, but would likely have difficulties in working arising from PTSD if otherwise physically able to work."  However, the examiner also noted:  "While the [V]eteran would likely have some difficulty with employment due to PTSD symptoms even if physically capable of working, there is insufficient evidence to support a judgment of unemployability due to mental health reasons at this time."
 
During the June 2008 VA psychiatric examination the examiner noted that the Veteran was "not found to have total incapacity in occupational and social functioning due to PTSD symptoms.  He is not found to be unemployable due to symptoms of PTSD."  

During the August 2011 VA general examination the examiner noted that the Veteran had a diagnosis of diabetes with mild nephropathy and opined that there were no effects on usual occupation and resulting work problems due to the diabetes.  The examiner noted that the Veteran had normal renal function and that his test for microalbuminuria was presently normal.  He had no diabetic nephropathy.  Thus, the examiner found that the Veteran was capable of sedentary and light physical employment due to his diabetes.  With regard to the erectile dysfunction the examiner again wrote that the Veteran was capable of sedentary physical employment due to his erectile dysfunction.  

During the August 2011 VA psychiatric examination the examiner noted that the Veteran retired from the mines due to a hand injury incurred on the job and that the Veteran was not apparently "disabled" based on PTSD symptoms.  The examiner also indicated that there was no evidence that the Veteran was unemployable from a mental health perspective.  

While the Veteran has been unemployed since February 1989, the evidence does not demonstrate that his unemployment is the result of any service-connected disability, to include his PTSD, diabetes, and/or erectile dysfunction.  As above, the June 2008 and August 2011 VA psychiatric examiners opined that the Veteran was not unemployable due to symptoms of PTSD and the August 2011 VA examiner opined that the Veteran's diabetes and/or erectile dysfunction would not prevent the Veteran from performing sedentary work.  

While the June 2007 VA psychiatric examiner indicated that the Veteran would likely have some difficulty with employment due to PTSD symptoms even if physically capable of working, the examiner also indicated that there was insufficient evidence to support a judgment of unemployability due to mental health reasons at this time.  Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board, however, finds the June 2007 VA psychiatric examination report to be sufficient and adequate for rating purposes as it fully addressed all medical evidence.  Even when a VA medical examiner has obtained and considered all relevant and available information, there will nevertheless be instances in which the examiner is still unable to furnish the requested opinion.  It would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the "procurable and assembled" information prevents the rendering of such an opinion.  Jones, 23 Vet. App. at 390.

The inability to render an opinion is adequately explained by the examiner.  There is nothing further to be obtained from that particular examiner.  The Board therefore finds that the rationale provided in the June 2007 examination report is adequate and the examination is adequate.  There is no contrary medical evidence of record.   

This Veteran's service-connected disabilities may interfere with some types of work, but would not prevent him from obtaining work.  The record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letters dated in January 2007 and April 2008.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  The RO also attempted to obtain the Veteran's records from the Social Security Administration but received a negative response in July 2008.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A TDIU is denied




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


